Reed, J.,
delivered the opinion of the court.
The indictment in this case is under section 1334 of the Code of 1906, prohibiting the practice of professions without license, and prescribing a penalty therefor. Dr. J. N. Tucker was indicted for practicing as a physician without a license as required by law. It is claimed that the indictment is not sufficient, because it fails to contain the following words of the statute: “Without having first been examined and obtained a license as required by law.” The indictment charged that he “did unlawfully practice as a physician . . . and did not "then and .there have a license so to do.” This is a sufficient statement of the offense for the trial of the party charged. A license would not be issued to a person without the examination required by law. It would be a sufficient, defense for a person charged to show that he had a license. Section 1334 is a part of the state’s statutes, enacted in the plan to regulate the practice of medicine.
The other point raised in the demurrer to tne indictment is that the sections of the Code of 1906 (1334 and *5313691) and' the scheme proposed by said sections are prohibited by the fourteenth amendment to the Constitution of the United States, which provides that no state shall make or enforce any law which shall abridge the privileges or immunities of the citizens of the United States; nor deprive any person of life, liberty, or property without due process of law, nor deny to any person within the jurisdiction the equal protection of the law. The laws of this state regulating the practice of medicine, prescribing how license for engaging in that profession may be obtained, defining what is the practice of medicine, and providing penalties therefor, is within the police powers which may be lawfully exercised by this state. Certainly the state has a right to make proper and reasonable regulations for certain pursuits and professions. The purpose of the law is to protect the public, and to require all persons who may offer to engage in the practice of medicine to properly prepare themselves for such work, and to answer to the state by examinations as to whether such preparation has been sufficient. The regulations as contained in the laws of this state are certainly, not unreasonable; and, as shown by the very wording of the statute, every person is given an opportunity to comply with them and enter into the practice of medicine.
In this case, and as now presented, it is only necessary to decide as to whether there has been a proper presentment of the defendant for trial. No question as. to what school of medicine the defendant is practicing in, nor the manner of his practice, is for consideration. The trial judge erred in sustaining the demurrer.

Reversed.